By the Court, Morse, Justice.
—It is the 'duty of the defendant, making a bill of exceptions, to print the papers for the hearing, as in other *418cases. Ho hardship can result from this rule, as it will always he in the power of the court to permit a hearing upon written papers, when it is made to appear that the defendant is unable to procure the printing. If he is of sufficient ability, there can be no reason why he should not furnish the same facilities as other parties for examining the errors which they allege have intervened.
The court suggested as a correct practice, that a defendant intending to ask a hearing without furnishing printed papers, should, on serving his bill of exceptions, give notice to the district attorney that he would apply to the justice or judge, who presided at the trial for a certificate that he was unable to print, and that such certificate should be considered the proper evidence of such inability.